First California FinancialGroup, Inc. S-8 Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 29, 2011, relating to the consolidated financial statements of First California Financial Group, Inc. appearing in the Annual Report on Form 10-K of First California Financial Group, Inc. for the year ended December 31, 2010, filed with the U.S. Securities and Exchange Commission. /s/ Moss Adams LLP Portland, Oregon June 28, 2011
